     Case: 1:18-cv-06792 Document #: 47 Filed: 07/24/19 Page 1 of 1 PageID #:223

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Frieda Zeidel
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−06792
                                                          Honorable John Z. Lee
National Gas & Electric, LLC
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 24, 2019:


       MINUTE entry before the Honorable John Z. Lee: Status hearing held on 7/24/19.
The parties report that they have settled the case. This case is dismissed without prejudice;
the dismissal will become with prejudice in 14 days with each side to bear its own fees
and costs. Civil case terminated.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
